SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) 72201 (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings). Yes[ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share outstanding as of November 3, 2009 was 79,058,990. ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q September 30, 2009 Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2009 and March 31, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three Months ended September 30, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six Months ended September 30, 2009 and 2008 (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Income for the Six Months ended September 30, 2009 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months ended September 30, 2009 and 2008 (Unaudited) 7-8 Notes to Condensed Consolidated Financial Statements 9-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-29 Item 3. Quantitative and Qualitative Disclosure about Market Risk 30 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 4. Submissions of Matters to a Vote of Security Holders 31 Item 6. Exhibits 31 Signature 32 2 PART I.FINANCIAL INFORMATION Item 1.Financials Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, 2009 March 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 167,634 $ 177,166 Trade accounts receivable, net 182,612 184,814 Deferred income taxes 45,503 45,641 Refundable income taxes - 4,579 Other current assets 52,002 46,873 Total current assets 447,751 459,073 Property and equipment, net of accumulated depreciation and amortization 218,806 214,589 Software, net of accumulated amortization 45,819 52,798 Goodwill 470,621 454,944 Purchased software licenses, net of accumulated amortization 55,564 65,341 Deferred costs, net 64,699 70,343 Data acquisition costs, net 26,624 31,317 Other assets, net 17,578 18,938 $ 1,347,462 $ 1,367,343 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current installments of long-term debt $ 43,636 $ 40,967 Trade accounts payable 32,242 27,701 Accrued expenses: Payroll 24,379 44,823 Other 85,713 86,072 Deferred revenue 50,118 54,991 Income taxes 171 - Total current liabilities 236,259 254,554 Long-term debt 490,608 537,272 Deferred income taxes 65,586 58,526 Other liabilities 9,156 9,321 Commitments and contingencies Stockholders' equity: Common stock 11,620 11,576 Additional paid-in capital 807,251 800,094 Retained earnings 455,589 441,950 Accumulated other comprehensive income (loss) 9,994 (6,238 ) Treasury stock, at cost (738,601 ) (739,712 ) Total stockholders' equity 545,853 507,670 $ 1,347,462 $ 1,367,343 See accompanying notes to condensed consolidated financial statements. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended September 30 2009 2008 Revenue: Services $ 210,213 $ 233,605 Products 60,892 95,330 Total revenue 271,105 328,935 Operating costs and expenses: Cost of revenue Services 165,792 180,986 Products 46,129 77,038 Total cost of revenue 211,921 258,024 Selling, general and administrative 37,964 38,988 Gains, losses and other items, net (27 ) (2,370 ) Total operating costs and expenses 249,858 294,642 Income from operations 21,247 34,293 Other income (expense): Interest expense (5,423 ) (8,591 ) Other, net 223 287 Total other income (expense) (5,200 ) (8,304 ) Earnings before income taxes 16,047 25,989 Income taxes 6,602 10,136 Net earnings $ 9,445 $ 15,853 Earnings per share: Basic $ 0.12 $ 0.20 Diluted $ 0.12 $ 0.20 See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Six Months ended September 30 2009 2008 Revenue: Services $ 409,539 $ 470,300 Products 117,547 189,708 Total revenue 527,086 660,008 Operating costs and expenses: Cost of revenue Services 325,368 359,847 Products 92,048 154,755 Total cost of revenue 417,416 514,602 Selling, general and administrative 75,607 88,470 Gains, losses and other items, net 320 (2,915 ) Total operating costs and expenses 493,343 600,157 Income from operations 33,743 59,851 Other income (expense): Interest expense (10,928 ) (18,050 ) Other, net 105 1,646 Total other income (expense) (10,823 ) (16,404 ) Earnings before income taxes 22,920 43,447 Income taxes 9,281 16,944 Net earnings $ 13,639 $ 26,503 Earnings per share: Basic $ 0.17 $ 0.34 Diluted $ 0.17 $ 0.34 See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME SIX MONTHS ENDED SEPTEMBER 30, 2009 (Unaudited) (Dollars in thousands) Common Stock Additional Accumulated other Treasury stock Total Number of shares Amount paid-in capital Comprehensive income (loss) Retained earnings comprehensive income (loss) Number of shares Amount stockholders’ equity Balances at March 31, 2009 115,756,876 $11,576 $800,094 $441,950 $(6,238) (37,224,867) $(739,712) $507,670 Employee stock awards, benefit plans and other issuances 314,829 31 2,631 $- 2,662 Restricted stock units vested 130,508 13 (13) - Non-cash share-based compensation - - 4,539 - - - 70,631 1,111 5,650 Comprehensive income Foreign currency translation - - - 15,932 - 15,932 - - 15,932 Unrealized gain on interest rate swap, net of tax - - - 327 - 327 - - 327 Unrealized loss on marketable securities, net of tax - - - (27) - (27) - - (27) Net earnings - - - 13,639 13,639 - - - 13,639 Total comprehensive income $29,871 Balances at September 30, 2009 116,202,213 $11,620 $807,251 $455,589 $9,994 (37,154,236) $(738,601) $545,853 See accompanying notes to condensed consolidated financial statements 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Six Months ended September 30 2009 2008 Cash flows from operating activities: Net earnings $ 13,639 $ 26,503 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 81,742 104,620 Loss/(gain) on disposal of assets, net 7 (3,242 ) Deferred income taxes 8,719 7,853 Non-cash share-based compensation expense 5,650 6,232 Changes in operating assets and liabilities: Accounts receivable, net (1,809 ) (11,335 ) Deferred costs (3,344 ) (2,068 ) Other assets 3,461 20,815 Accounts payable and other liabilities (25,105 ) (27,328 ) Deferred revenue (6,091 ) (6,774 ) Net cash provided by operating activities 76,869 115,276 Cash flows from investing activities: Payments received from investments - 2,596 Sale of assets - 24,174 Capitalized software development costs (4,815 ) (9,129 ) Capital expenditures (21,893 ) (12,951 ) Cash collected from the sale and license of software - 2,000 Data acquisition costs (8,781 ) (15,129 ) Net cash paid in acquisitions 357 (12,703 ) Net cash used in investing activities (35,132 ) (21,142 ) Cash flows from financing activities: Payments of debt (55,125 ) (59,501 ) Dividends paid - (9,312 ) Sale of common stock 2,662 5,915 Income tax benefit of stock options, warrants and restricted stock - 115 Acquisition of treasury stock (307 ) - Net cash used in financing activities (52,770 ) (62,783 ) Effect of exchange rate changes on cash 1,501 (642 ) Net increase (decrease) in cash and cash equivalents (9,532 ) 30,709 Cash and cash equivalents at beginning of period 177,166 62,661 Cash and cash equivalents at end of period $ 167,634 $ 93,370 7 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Six Months ended September 30 2009 2008 Supplemental cash flow information: Cash paid (received) during the period for: Interest $ 10,586 $ 16,421 Income taxes (4,260 ) (5,887 ) Payments on capital leases and installment payment arrangements 15,297 24,083 Payments on software and data license liabilities 5,718 16,788 Prepayments of debt 30,000 14,500 Other debt payments, excluding line of credit 4,110 4,130 Non-cash investing and financing activities: Acquisition of property and equipment under capital leases and installment payment arrangements 10,387 5,659 Enterprise software licenses acquired under software obligations 611 1,546 See accompanying notes to condensed consolidated financial statements. 8 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant”, “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 19 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the
